 

Monster Offers Names Brandon M. Graham as its new Chief Financial Officer

 

Laguna Niguel, CA: March 15, 2013: Today, Monster Offers™ (OTCBB: MONT), a
leading Daily Deal analytics provider and mobile advertising company, announces
the addition of Brandon M. Graham to its executive management team. Mr. Graham
joins Monster Offers as its new Chief Financial Officer, and will be primarily
responsible for oversight of the company’s financial and accounting matters,
strategic planning, management and supervision of the company’s financial
reporting, as well as assisting the company’s CEO, Wayne Irving II with regard
to the execution and implementation of certain special projects such as the
acquisition of assets, strategic alliances and new advertising partnerships and
direction of the company’s Custom Daily Offerings Analytics team.

 

Commented Mr. Irving, “When I was initially introduced to Mr. Graham I was
instantly impressed at his extensive business background and intimate knowledge
of finance. I believe he is a great fit for our organization and will bring much
to the table during this post-merger transition period. His work ethic and
leadership skills, combined with his entrepreneurial spirit, make him the ideal
person to direct and oversee our financial operations here at Monster Offers.”

 

Brandon M. Graham Bio:

 

With 10 years of experience in the areas of financial planning and analysis,
corporate development, investor relations and management consulting (including
over 10,000 audit hours), Brandon Graham brings much to the Monster Offers
executive team, including a broad-based knowledge of corporate finance,
accounting, and the investment community. At present, Mr. Graham also continues
to also serve as a manager for corporate financial planning and analysis for The
Walt Disney Company, where he supports the Sourcing and Production departments
with financial and strategic analysis and implementation.

 

Prior to joining Monster Offers, Mr. Graham was responsible for leading the FP&A
department for Tutor Perini Corp. (NYSE: TPC), a $6-billion global provider of
construction services. Additionally, while at Tutor Perini Mr. Graham was
responsible for leading investor relations activities and developing buy-side
relationships.

 

Mr. Graham also served four years at AECOM Technology Corp. (NYSE: ACM) as a
Senior Analyst in Investor Relations and Corporate Development, where he worked
on over $2 billion in acquisitions. Prior to his stay at AECOM, Mr. Graham was a
Senior Associate with KPMG, where he worked on audit and consulting engagements
for clients in California, New York, Amsterdam, and London. Mr. Graham holds a
Bachelor Degree in Business Economics from the University of California at Santa
Barbara and a Masters of Business Administration in Entrepreneurial Studies from
the Marshall School of Business at the University of Southern California.

  

 

 

 